Appeal from an order of the Special Term made May 8, 1936, and entered in Rensselaer county. The action was brought to have declared void on account of fraud a deed of real estate, and the transfer of personal property. Motion was made to strike out various paragraphs of the complaint, as sham," and for a dismissal of the action. Defendant Thomas McCochrane was indebted to the plaintiff for various sums of money borrowed on notes, between October, 1930, and May, 1931, and on January 29,1932, he gave a single note for all, amounting to more than $63,000 and gave collateral agreement and pledged some securities. On default in payment the plaintiff obtained judgment on May 29, 1934, for a a balance of more than $54,000. Execution was issued in January, 1935, and was returned unsatisfied to the amount of over $35,000 which is still unpaid. Between the dates mentioned, the defendant Thomas McCochrane made the transfers in question to his children, defendants here, without consideration, and without notice to plaintiff, and now contends he was solvent after making the gifts. The allegations sought to be stricken out allege the facts above stated. The order appealed from was correctly made. Order unanimously affirmed, with ten dollars costs and disbursements. Present — 'Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.